s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 27, 2014

                                       No. 04-13-00803-CV

                                         Denise MCVEA,
                                            Appellant

                                                 v.

                                         James KISSLER,
                                            Appellee

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-14927
                     Honorable Barbara Hanson Nellermoe, Judge Presiding

                                          ORDER
        On February 12, 2014, this appeal was dismissed for want of prosecution because
appellant failed to respond to an order from this court requiring her to provide written proof that
the fee had been paid or arrangements had been made to pay the fee for filing the record. On
February 21, 2014, appellant filed a motion for reconsideration stating that she had made
“several telephonic attempts to make arrangements with the district clerk’s office and the court
reporter to find out the cost for the court clerk’s record and the cost for the reporter’s record;”
however, neither the district clerk nor the court reporter provided appellant with the fee amount
she was required to pay.

        It is ORDERED that the trial court clerk and Judith A. Stewart, the court reporter
responsible for preparing the reporter’s record in this appeal, file written responses to appellant’s
motion no later than two weeks from the date of this order. The written responses must include
the cost for the preparation of the records for this appeal. It is FURTHER ORDERED that
appellee may file a response to appellant’s motion. See TEX. R. APP. P. 49.2 (providing motion
for rehearing may not be granted unless a response has been filed or requested by the court). If
appellee elects to file a response to the motion, such response must be filed in this court no later
than two weeks from the date of this order.


                                                      _________________________________
                                                      Catherine Stone, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court